Title: From George Washington to Benjamin Tallmadge, 3 September 1782
From: Washington, George
To: Tallmadge, Benjamin


                  
                     Sir
                     Head Quarters Verplanks Point Septr 3d 1782
                  
                  I am just favored with your Letter of yesterday mentioning a certain Person you propose to be employing, in communicating intelligence from N. York; tho’ I cannot say I rely perfectly on any of the Class to which this person belongs—yet as you appear to be acquainted with him & his circumstances I shall submit the arrangement of the matter entirely to your discretion—Only remarking, that as we appear to be on the eve of some great Event, it is important that I should be furnished with as early & important information as can be possibly obtained.  I am Sir with great regd your Most Obedt Servt.
                  
                